ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on May 18,1976 (335 So.2d 592) affirming the judgment and sentence of the Circuit Court for Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed September 15, 1977, 350 So.2d 80 and mandate now lodged in this court, affirmed in part and reversed in part and remanded the cause for resentencing.
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on August 10, 1976 is withdrawn the judgment of this court filed in this cause on May 18, 1976, except as is affirmed by the judgment of the Supreme Court dated September 15, 1977, is vacated and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court. The judgment and sentence appealed from herein is reversed in part and affirmed in part and the cause is remanded to the trial court for resentencing consistent with the views expressed herein. Costs allowed shall be taxed in the trial court (Rule 3.16b Florida Appellate Rules).